ON PETITION FOR REHEARING.
Interrogatories were filed asking whether or not plaintiff's decedent was in the employ of defendant on the day of the accident, whether or not on that day defendant issued and 4.  delivered to its employees, including decedent, a certain order numbered 142, whether or not that order was in certain words and figures as set out, and stated *Page 276 
that a designated train "had right over" three other designated trains, "Milan to North Vernon," and whether or not that order gave the first mentioned train "right of way over" one of the other trains so indicated "between the towns of Milan * * * and North Vernon * * * on the 29th day of December, 1917," being said date of the accident. The memorandum filed with appellant's motion to strike out these interrogatories suggested that "Interrogatories cannot require conclusions of law, hypothetical questions, determine the law on facts stated or ask for copies of instruments." Assuming this to challenge the interrogatories as having asked for conclusions of law, answers to hypothetical questions, and copies of written instruments and as having asked appellant to determine the law upon facts stated, we do not think the interrogatories open to those objections. Each of them could be and actually was answered by the single word "Yes." Each called for an answer as to a fact, the only matter of law involved being whether or not the United States had so far taken over the property, employees and business of appellant on the date of the accident as to excuse appellant from liability. It does not appear that appellant made any objection to either of the interrogatories on that ground, and the trial court was not bound to think of an objection not suggested by counsel. Therefore we do not feel called upon to decide whether or not such an objection ought to have been sustained if it had been made, further than we have indicated an opinion on the questions presented by what we have already said.
Those who engage in business under the laws of this state are entitled to have their rights and duties determined by the state law, which limits the amount of recovery in an action for 14.  causing death to $10,000. But when they engage in interstate *Page 277 
commerce, under the federal law, that limitation no longer applies for any purpose, and we cannot look to it in determining whether or not the damages assessed by the jury in a case governed by the federal law are excessive.
Appellant complains of certain instructions that were given by the court. But no question is presented as to whether or not these instructions were erroneous, because it does not 15.  sufficiently appear that they were duly presented to the trial court for review by a motion for a new trial filed within the time allowed by law.
The verdict was returned and judgment was rendered on January 25, 1921, at the January term. The next entry in the order book was made on April 20, 1921, near the end of the last week 16.  of the March term, when "the court of its own motion orders above entry (that such motion was filed on February 22, 1921) made at this time nunc pro tunc, the same having been omitted through inadvertence of the clerk," etc. But it does not appear that notice of such intended action had been given to the judgment plaintiff, nor that there was any written memorandum to amend by showing that the motion had been filed on that date, both of which would be necessary in order that the court might have jurisdiction to make a nunc pro tunc entry after the close of the term at which final judgment was rendered. Wills v.Wills (1911), 176 Ind. 631, 634, 96 N.E. 763; Moerecke v.Bryan (1915), 183 Ind. 591, 595, 108 N.E. 948.
The petition for a rehearing is overruled. *Page 278